The premises involved herein were not under the protection of the Commercial Rent Law (L. 1945, ch. 3, as amd.). There is ample evidence to support the finding of the trial court that the premises involved are pier, dock and wharf property and so do not come within the protection of the statute. Determination of the Appellate Term, so far as appealed from, unanimously reversed, with costs *1044and disbursements to the landlord in this court and $30 costs in the Appellate Term, and the final order of the Municipal Court affirmed. Settle order on notice. Present — Peck, P. J., Glennon, Dore, Cohn and Callahan, JJ.